397 U.S. 321
90 S. Ct. 1120
25 L. Ed. 2d 336
CAPITAL SOUTHWEST CORPORATION et al.v.Robert S. CALVERT, Comptroller, et al.
No. 1130.
Supreme Court of the United States
March 23, 1970

J. Sam Winters, Henry D. Akin, Jr., and William D. Powell, for appellants.
Crawford C. Martin, Atty. Gen. of Texas, pro se.
Nola White, First Asst. Atty. Gen., Alfred Walker, Executive Asst. Atty. Gen., John R. Grace and William Edward Allen, Asst. Attys. Gen., and William B. Hilgers, Sp. Asst. Atty. Gen., for appellees.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.